Citation Nr: 1218148	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purpose of establishing burial benefits at the service connected rate.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  The Veteran died in April 2008.  The appellant is the Veteran's son, and he is shown to have paid the Veteran's funeral home costs.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death for the purpose of establishing entitlement to service connected burial benefits.  He contends that symptoms of the Veteran's posttraumatic stress disorder (PTSD), including neurological changes, contributed to his demise.

If a veteran dies as a result of a service-connected disability or disabilities, VA will pay burial and funeral expenses up to an amount specified by statutes and regulations. 38 U.S.C.A. § 2307 (Wets 2002); 38 C.F.R. § 3.1600(a) (2011).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  

At the outset, the Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the appellant.  This deficiency appears due to the fact that the appellant filed a VA Form 21-530, Application for Burial Benefits, rather than the traditional form utilized for filing a claim of entitlement to service connection for the cause of a veteran's death.  In the December 2008 rating decision on appeal, the RO acknowledged this fact, but properly adjudicated the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant disagreed with the rating decision, and the present appeal ensued.  Nevertheless, VCAA notice was never furnished to the appellant and it is mandatory that he be provided with such notice prior to the Board's adjudication.  

In providing the appellant with notice under the VCAA, the RO must furnish notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp the United States Court of Appeals for Veterans Claims (Court) held that when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his lifetime.  The Court concluded that such notice must include  a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; an explanation of the evidence and information required to substantiate a claim of entitlement to service connection for the cause of death based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a claim of entitlement to service connection for the cause of death based on a condition not yet service connected.  The Court held that the notice letter must be tailored and respond to the particulars of the application submitted.  
  
In addition, a remand is required to obtain a medical opinion as to the Veteran's cause of death.  In the case of a compensation claim, VA's duty to assist includes providing a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

The coroner who prepared the Veteran's certificate of death listed the immediate cause of his death as paralysis agitans (shaking palsy), and the underlying cause of death as a failure to thrive.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder, evaluated as 100 percent disabling since April 2004.  

As noted, the appellant contends that the Veteran's failure to thrive was at least partially due to his PTSD which purportedly was manifested by neurological impairments that contributed to his death.  There is some evidence that could be construed as supportive.  In this regard, the August 2006 rating decision which granted service connection for posttraumatic stress disorder and assigned a 100 percent evaluation conceded that at a July 2006 VA psychiatric examination in it was difficult for the examiner to ascertain the manifestations of the Veteran's PTSD due to his Parkinson's disease symptomatology.  The July 2006 examiner noted that a 2005 VA psychiatric treatment record indicated that it was unclear whether the Veteran's depression was due to his Parkinson's disease or his PTSD.  The examiner additionally noted that the Veteran's psychiatric symptoms were largely hidden by his Parkinson's disease.  While the examiner did ultimately conclude that the Veteran's "major symptoms" were related to Parkinson's disease, and that his depression was related to PTSD alone, there is still some support for the appellant's contentions.   

Simply put, the Veteran's symptoms of his service-connected posttraumatic stress disorder and nonservice-connected Parkinson's disease may have been overlapping.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, a medical opinion should be sought to address the role of PTSD in the Veteran's death, if any, including in his failure to thrive.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Covenant Columns Manor of Richmond, Virginia, and attempt to secure all records of treatment pertaining to care for paralysis agitans and or posttraumatic stress disorder during the period from April 2005 to April 2008.  All attempts to secure this evidence must be fully documented in the claims folder.
2.  The RO must provide the Appellant with a proper VCAA notice letter pertinent to his claim of entitlement to service connection for the cause of the Veteran's death.  The letter should include, but is not limited to, a statement of the conditions for which the Veteran was service connected at the time of his death,  an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death based on his previously service-connected conditions, and an explanation of the evidence and information required to substantiate the claim based on the conditions not yet service connected.  

3.  Thereafter, the RO should arrange for the Veteran's claims folder to be reviewed by a VA neurologist.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  After his or her review, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected posttraumatic stress disorder caused or contributed substantially or materially to cause the death of the Veteran.  In this regard, the examiner must opine whether it is at least as likely as not that posttraumatic stress disorder aggravated the Veteran's Parkinson's disease.  A complete rationale for any opinions expressed must be provided. 

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



